DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention (I), claims 1-8, in the reply filed on 6/8/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2002122877 (hereafter Hiroyuki).
Regarding claim 1, Hiroyuki, as shown in figures 1-4, discloses a display device comprising:
a display panel comprising a first substrate (1); and
a wiring board (2) mounted on a mounting portion of the first substrate, wherein
the display panel comprises a first terminal (T1) and a second terminal (left section of T3) located in the mounting portion, a first alignment mark (AM1) located in the mounting portion and located between the first terminal and the second terminal, a first wiring line connected to the first terminal (T1), and a second wiring line connected to the second terminal (T3), and
 the wiring board (2) comprises a first connection wiring line (t1) connected to the first terminal (T1), a second connection wiring line (left section of t3) connected to the second terminal (T3), and a second alignment mark (am1) located between the first connection wiring line (t1) and the second connection wiring line (t3).
	Regarding claim 2, Hiroyuki discloses the display device of claim 1, wherein the wiring board comprises a driver IC chip (3) which drives the display panel, and the first connection wiring line and the second connection wiring line are connected to the driver IC chip.
	Regarding claim 8, Hiroyuki discloses the display device of claim 1, wherein the display panel further comprises a third terminal (right section of T3) and a fourth terminal (T2) located in the mounting portion, a third alignment mark (AM2) located in the mounting portion and located between the third terminal and the fourth terminal, a third wiring line connected to the third terminal, and a fourth wiring line connected to the fourth terminal, and
the wiring board comprises a third connection wiring line (right section of t3) connected to the third terminal, a fourth connection wiring line (t2) connected to the fourth terminal, and a fourth alignment mark (am2) located between the third connection wiring line and the fourth connection wiring line.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoki as applied to claim 1 above, and further in view of US 2003/0053056 (hereafter Ohazama).
	Regarding claim 3, Hiroyuki discloses the display device of claim 1, wherein the first terminal (T1), the first alignment mark (AM1) and the second terminal (T3) are arranged in parallel in a first direction (horizontal direction as shown in fig. 1), the first connection wiring line (t1), the second alignment mark (am1) and the second connection wiring line (t3) are arranged in parallel in the first direction.
Hiroyoki does not disclose the first alignment mark (AM1) and the second alignment mark (am1) are arranged in parallel in a second direction crossing the first direction.  However, Hiroyoki does not limit how the alignment marks should be.
Ohazama discloses in figure 3 different types of alignment marks which can be used to align a circuit board to a mounting portion of a display panel (see fig. 3d-3e).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the first alignment mark (AM1) and the second alignment mark (am1) are arranged in parallel in a second direction crossing the first direction as shown in figure 3d of Ohazama in order to easily find the deviation with seeing as suggested by Ohazama.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoki as applied to claim 1 above, and further in view of JP-2003131584 (hereafter Masayasu).
Regarding claim 5, Hiroyuki discloses the display device of claim 1, except wherein the first alignment mark comprises a first island portion, a second island portion arranged in parallel in a first direction of the first island portion, a third island portion arranged in parallel in a second direction crossing the first direction of the first island portion, and a fourth island portion arranged in parallel in the second direction of the second island portion, and the second alignment mark is formed in a cross shape comprising a first extension portion extending in the first direction and a second extension portion extending in the second direction.
Masayasu, as shown in figure 3, discloses a first alignment mark (7a) comprises a first island portion and a second island portion arranged in parallel in a first direction of the first island portion (X-direction), a third island portion arranged in parallel in a second direction (Y-direction) crossing the first direction of the first island portion, and a fourth island portion arranged in parallel in the second direction of the second island portion, and a second alignment mark (9a) is formed in a cross shape comprising a first extension portion extending in the first direction and a second extension portion extending in the second direction.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the first alignment mark comprises a first island portion, a second island portion arranged in parallel in a first direction of the first island portion, a third island portion arranged in parallel in a second direction crossing the first direction of the first island portion, and a fourth island portion arranged in parallel in the second direction of the second island portion, and the second alignment mark is formed in a cross shape comprising a first extension portion extending in the first direction and a second extension portion extending in the second direction as shown in figure 3 of Masayasu in order to effectively prevent erroneous connection as explained by Masayasu.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoki as applied to claim 1 above, and further in view of CN 1632648 (hereafter Lin).
Regarding claim 6, Hiroyuki discloses the display device of claim 1, except wherein a barcode, a test terminal and the wiring board are arranged in parallel in a first direction.
	Lin, a shown in figure 10A, discloses a barcode (45), a test terminal (41) are arranged in parallel in a first direction.
	It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a barcode, a test terminal and the wiring board are arranged in parallel in a first direction in order provide identification function and a test function on the display device and can effectively improve the space utilization rate as suggested by Lin.
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 3, a combination of limitations that the first terminal, the second terminal, the first connection wiring line and the second connection wiring line are inclined with respect to the second direction, and a center of the second alignment mark is located on a side on which a center of a width in the first direction of the wiring board is located with respect to a center of the first alignment mark.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 3, a combination of limitations that the wiring board further comprises a first dummy terminal overlapping the first alignment mark, and a second dummy terminal located on an opposite side to the first dummy terminal with respect to the second alignment mark, and the first dummy terminal and the second dummy terminal are located between the first connection wiring line and the second connection wiring line.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847